IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-93-032-CR



ALBERT ALEMAN,

	APPELLANT

vs.



THE STATE OF TEXAS,

	APPELLEE

 

FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 26TH JUDICIAL

DISTRICT


NO. 92-211-K26, HONORABLE WILLIAM S. LOTT, JUDGE PRESIDING
 



PER CURIAM
	Albert Aleman has filed a motion for extension of time to file notice of appeal. 
Aleman seeks to appeal from an order modifying the conditions of his probation.  No appeal lies
from this order.  Basaldua v. State, 558 S.W.2d 2 (Tex. Crim. App. 1977).
	The motion for extension of time to file notice of appeal is overruled.  The appeal
is dismissed.

[Before Chief Justice Carroll, Justices Aboussie and Jones]
Dismissed
Filed:   February 10, 1993
[Do Not Publish]